DISMISS and Opinion Filed August 15, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00290-CV

      ARLIS D. WILLIAMSON, INDIVIDUALLY AND ARLIS D. WILLIAMSON
          AND CORNELIA P. WILLIAMSON AS CO-TRUSTEES OF THE
            CORNELIA P. WILLIAMSON REVOCABLE TRUST AND
            ARLIS D. WILLIAMSON REVOCABLE TRUST, Appellants
                                  V.
               STELLAR RESTORATION SERVICES, LLC, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-04256-2015

                            MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Bridges and Lang
                                 Opinion by Justice Bridges
       Before the Court is appellants’ unopposed motion to dismiss the appeal. Appellants have

informed the Court that the parties have settled their differences. Accordingly, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

160290F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ARLIS D. WILLIAMSON,                              On Appeal from the 380th Judicial District
INDIVIDUALLY AND ARLIS D.                         Court, Collin County, Texas
WILLIAMSON AND CORNELIA P.                        Trial Court Cause No. 380-04256-2015.
WILLIAMSON AS CO-TRUSTEES OF                      Opinion delivered by Justice Bridges. Chief
THE CORNELIA P. WILLIAMSON                        Justice Wright and Justice Lang
REVOCABLE TRUST AND ARLIS D.                      participating.
WILLIAMSON REVOCABLE TRUST,
Appellants

No. 05-16-00290-CV       V.

STELLAR RESTORATION SERVICES,
LLC, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee STELLAR
RESTORATION SERVICES, LLC recover its costs of this appeal from appellants ARLIS D.
WILLIAMSON, INDIVIDUALLY, AND ARLIS D. WILLIAMSON AND CORNELIA P.
WILLIAMSON AS CO-TRUSTEES OF THE CORNELIA P. WILLIAMSON REVOCABLE
TRUST AND ARLIS D. WILLIAMSON REVOCABLE TRUST.


Judgment entered August 15, 2016.




                                            –2–